UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
CONSTANTINO VICENTE-GUERRA, et al.,

                                                                   ORDER
                          Plaintiffs,                              17 Civ. 7197 (GWG)

        -v.-

INWOOD RESTAURANT CORP., et al.,


                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         A conference to discuss the application made in plaintiffs' letter dated January 29, 2020
(Docket# 34) is scheduled for Tuesday, Februru:y 11, 2020, at 10:45 a.m. in Courtroom 6-B,
United States Courthouse, 500 Pearl Street, New York, New York. Defendant Juan Jimenez and
all officers of the corporate defendant must attend this conference.

        This conference is the only matter scheduled for this date and time. The parties should
arrive a few minutes early so that the conference may begin promptly.

         Upon receipt of this order each attorney or unrepresented party is directed to ensure that
all other attorneys or unrepresented parties on the case are aware of the conference date and
time. In accordance with paragraph 1. F of this Court's Individual Practices (available at:
https://nysd.uscourts.gov/hon-gabriel-w-gorenstein), any requests for an adjournment must be
made in writing at least 48 hours prior to the conference and must set forth the reasons for the
requested adjournment. Prior to making such a request, the party should contact Chambers at
(212) 805-4260 to determine an alternative date for which the Court is available for a
rescheduled conference. The written application for an adjournment must include a statement as
to all other parties' positions on the change in conference date and must propose an alternative
date, as provided by Chambers, to which all parties are agreeable.

         SO ORDERED.

Dated: January 30, 2020
       New York, New York
